Title: From George Washington to George Clinton, 13 January 1781
From: Washington, George
To: Clinton, George


                        
                            Dear Sir
                            Head Quarters New Windsor Janry 13th 1781
                        
                        Since the information Colo. Humphrys gave your Excellency buy my direction—some circumstances have been
                            communicated by General Wayne (a Copy of whose Letter is inclosed) which give a very different complexion to the affair.
                            Instead of delivering up the Emissaries from the Enemy as I had been prematurely advised, the Mutineers had only reported
                            them to General Wayne, still keeping them in their own hands—This conduct, instead of shutting the door to negotiation with
                            the Enemy seems to carry a threat, that if we do not comply with their terms; they know from what quarter they can obtain
                            protection & redress.
                        Previous to the receipt of this last intelligence, I had ordered a detachment to be in readiness to march
                            from the Troops in this Vicinity, which is still held under marching Orders. But I am extremely embarrassed, and waiting
                            with the utmost anxiety for further advices. Under these circumstances, I need not enumerate my choice of difficulties
                            from every quarter, among which, the perplexities arising on the store of Provision are not the most inconsiderable.
                            Should it become absolutely necessary for the Detachment to March the Garrison of West Point, you must be sensible, will
                            be left in a very weak situation—I wish therefore to be informed by your Excellency whether any force of Militia could be
                            thrown into the Garrison, in what time it could be done upon such an emergency, and what Numbers Might be depended upon—I
                            should be much obliged by having Your Answer as soon as is convenient. I have the honour to be With great esteem & respect Your Excellencys Most Obedt Humble Servant
                    Go: Washington